101 F.3d 106
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ljubica RAJKOVIC, Plaintiff, Appellant,v.LAVERDE'S MARKET, INC., et al., Defendants, Appellees.
No. 96-1593.
United States Court of Appeals, First Circuit.
Nov. 14, 1996.

Ljubica Rajkovic on brief pro se.
John Foskett, Marnie J. Wortzman, and Deutsch Williams Brooks DeRensis Holland & Drachman, P.C. on brief for appellee Laverde's Market, Inc.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
We have reviewed the record in this case, including the briefs of the parties and the memorandum of the district court.  We agree with the district court that plaintiff/appellant has failed to allege sufficient facts to support her allegations that she suffered employment discrimination.  Hence, her complaints were properly dismissed.


2
Affirmed. See 1st Cir.  Loc. R. 27.1.